 

AO 106 (Rev. 06/09) Application for a Search Warrant

UNITED STATES DISTRICT CoURT

for the
Middle District of North Carolina

ln the Matter of the Search of

(Briej’ly describe the properly to be searched
or identi]j) the person by name and address)

Case No. 1:19MJ55

5620 Concord Parkway South,
Suite 202, North Caro|ina 28027

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijy the person or describe the
property to be searched and give its iocation):

See Attachment A

located ill the Mlddle DiSfI‘iCt Of NOrth CarOlina , there is now concealed (iden[i]fj; the

person or describe the property to be seized):
See Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(0) is (check one or more):
l!{evidence of a crime;
E{contraband, fruits of crime, or other items illegally possessed;
E{property designed for use, intended for use, or used in committing a crime;

ij a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section O]j‘"ense Description
15 U.S.C. § 2615(b) Toxic Substances Contro| Act
18 U.S.C. § 1341 Mai| Fraud
18 U.S.C. § 1001 Fa|se Official Statements

The application _is based on these facts:
(See A ached Affldavlt)

d Continued on the attached sheet.

[:| Delayed notice of days (give exact ending date if more than 30 days: j ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet. '

Applicant/s signature
Wi||iam Oros, EPA C|D Special Agent

Printed name and title

Qina

Judge ’s signature

Swom to before me and signed in my presence

Date: 3 [/jz ZQ[?»

City and State: Winston-Sa|em, North Caro|ina The Hon. Joi

 
       

zabeth Peake, U.S. l\/|agistrate Judge

Printed name and title

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 1 of 16

AFFIDAVIT OF IN SUPPORT OF A SEARCH WARRANT

l, William Oros, Special Agent With the Charlotte Resident Office of the
United States Environmental Protection Agency, Criminal Investigation
Division, being duly sworn and deposed, state as follows:

BACKGROUND/INTRODUCTION

1. l am a Special Agent with the United States Environmental
Protection Agency (“EPA”), Criminal Investigation Division (“EPA-CID”). l
have been so employed since approximately August 2008. As part of my EPA-
CID training, l attended the Federal Law Enforcement Training Center in
Glynco, Georgia and completed the twelve-week Basic Criminal lnvestigator
Training. Program. l have also completed the nine-Week EPA-CID
Environmental lnvestigator Basic Training Program. l have received training
in investigating Violations of the federal environmental and Title 18 laws and
have investigated numerous pollution-related offenses and permit violations.
l have a Bachelor of Science degree With a concentration in biology and a
minor in chemistry. From February 1998 until August 2008, l Was employed
as an Environmental Analyst by the State of Connecticut Department of 7
Environmental Protection (“CT DEP”). As an Environmental Analyst, l
received training with respect to, and participated in, the investigation of

violations of environmental laws and regulations l have attended numerous

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 2 of 16

training courses on techniques for investigating environmental crimes and
participated in the execution of multiple federal search warrants

2. As part of my duties as an EPA-CID Special Agent, l investigate
criminal violations of environmental laws, including the Toxic Substances
Control Act (TSCA) at 15 U.S.C. § 2615(b), as Well as violations of Title 18 of
the United States Code. l am duly authorized by 18 U.S.C. § 3063, to carry
firearms to execute and serve any warrant or other process issued under the
authority of the United States, and to make arrests without Warrants for any
offense committed in my presence or for any felony offense that l have
probable cause to believe the person to be arrested has committed or is
committing.

3. The statements made in this Affidavit are based on my personal
knowledge; my training, education, and experience; information that l have
received from regulatory personnel; and information contained in records
that are maintained by offices and employees of the government of the State
of North Carolina as Well as information provided by individuals with
knowledge of relevant facts Because this Affidavit is being submitted for the
limited purpose of securing a search warrants for the “Place to be Searched”
described herein and in Attachment A hereto, l have not included each and

every fact known to me concerning this investigation

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 3 of 16

STATUTORY AND REGULATORY BACKGROUND

 

ToXic Substances Control Act - Asbestos Worker Certification - 15
U.S.C. § 2615(b)

4. TSCA provides that “Any person who knowingly or willfully violates
any provision of section 2614 or 2689 of this title, shall, be subject, upon
conviction, to a fine of not more than $25,000 for each day of violation, or to
imprisonment for not more than one year, or both.”

5. 15 U.S.C. § 2614(1) provides that it shall be unlawful for any person
to fail or refuse to comply with any requirement of subchapter ll or any rule
promulgated or order issued under subchapter ll [15 U.S.C. §§ 2641-2653].

6. 15 U.S.C. § 2646(a) of TSCA provides, in relevant part, that a person
may not design or conduct response actions, other than the type of action
described in sections 2643(f) and 2644(c) of this title, with respect to friable
asbestos-containing material in a public or commercial building, unless such
person is accredited by a State under subsection (b) or is accredited pursuant
to an Administrator-approved course under subsection (c).

7. Under 15 U.S.C. § 2646(b)(1), the EPA was required to develop a
model accreditation plan for states to give accreditation to persons who
inspect and design and carry out response plans in public or commercial
buildings The federal regulations implementing the provisions of TSCA at 40

C.F.R. Part 763, Subpt. E, App. C, sets forth a Master Accreditation Plan

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 4 of 16

(M_AP) that, among other things requires the use of trained and accredited
asbestos professionals when conducting asbestos inspections or designing or
conducting response actions at schools and public and commercial buildings
lt provides guidance to States on the minimum training requirements for
accrediting asbestos professionals

8. Each State shall adopt a contractor accreditation plan at least as
stringent as the model plan developed by the Administrator under 15 U.S.C.
§ 2646 (b)(1) of TSCA. The State of North Carolina has an asbestos contractor
accreditation program administered by the North Carolina Department of
Health and Human Services (NCDHHS) that, among other things accredits
asbestos training providers and issues asbestos licenses to workers and
supervisors in the State of North Carolina under North Carolina General
Statute, Chapter 130A, Public Health, Article 19.

9. Under the MAP regulations any person who performs asbestos work
requiring accreditation under 15 U.S.C. 2646(a) without such accreditation is
in violation of TSCA. The following persons are not accredited for purposes of
15 U.S.C. 2646(a): (a) Any person who obtains accreditation through
fraudulent representation of training or examination documents; (b) any
person who obtains training documentation through fraudulent means; (c)
any person who gains admission to and completes refresher training through

fraudulent representation of initial or previous refresher training

4

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 5 of 16

documentation; or (d) any person who obtains accreditation through
fraudulent representation of accreditation requirements such as education,
training, professional registration, or experience 40 C.F.R. Part 763, Subpt.
E, App. C.

Mail Fraud - 18 U.S.C. § 1341.

10. 18 U.S.C. § 1341 provides “Whoever, having devised or intending
to devise any scheme or artifice to defraud, or for obtaining money or
property by means of false or fraudulent pretenses representations or
promises or to sell, dispose of, loan, exchange, alter, give away, distribute,
supply, or furnish or procure for unlawful use any counterfeit or spurious
coin, obligation, security, or other article, or anything represented to be or
intimated or held out to be such counterfeit or spurious article, for the
purpose of executing such scheme or artifice or attempting so to do, places in
any post office or authorized depository for mail matter, any matter or thing
whatever to be sent or delivered by the Postal Service, or deposits or causes
to be deposited any matter or thing whatever to be sent or delivered by any
private or commercial interstate carrier, or takes or receives therefrom, any
such matter or thing, or knowingly causes to be delivered by mail or such
carrier according to the direction thereon, or at the place at which it is

directed to be delivered by the person to whom it is addressed, any such

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 6 of 16

 

matter or thing, shall be fined under this title or imprisoned not more than
20 years or both.”

False Official Statements - 18 U.S.C. § 1001

11. 18 U.S.C. § 1001 states that, “in any matter within the
jurisdiction of the executive branch of the Government of the United
States knowingly and willfully (1) falsifies conceals or covers up by any
trick, scheme, or device a material fact; (2) makes any materially false,
fictitious or fraudulent statement or representation; or (3) makes or uses any
false writing or document knowing the same to contain any materially false,
fictitious or fraudulent statement or entry, shall be fined under this title,
imprisoned not more than 5 years.” 1

COMPUTERS

12. Based on my training and experience, participation in
environmental crimes investigations and financial investigations which
result from violations of environmental protection laws l know that
businesses engaged in asbestos abatement training keep business records in
electronic/digital format on computers located at the site of the business

13. Based on my knowledge, training, and experience, l know that
computers can store information for long periods of time. There is probable
cause to believe that things that were once stored on computers may still be

stored there, for at least the following reasons: Based on my knowledge,

6

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 7 of 16

training, and experience, l know that computer files or remnants of such files
can be recovered months or even years after they have been downloaded onto
a storage medium, deleted, or viewed via the lnternet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost.
Even when files have been deleted, they can be recovered months or years
later using forensic tools. This is so because when a person “deletes” a file on
a computer, the data contained in the file does not actually disappear; rather,
that data remains on the storage medium until it is overwritten by new data.
Therefore, deleted files or remnants of deleted files may reside in free space
or slack space_that is in space on the storage medium that is not currently
being used by an active file_for long periods of time before they are
overwritten. ln addition, a computer’s operating system may also keep a
record of deleted data in a “swap” or “recovery” file. Wholly apart from user-
generated files computer storage media-in particular, computers’ internal
hard drives-~contain electronic evidence of how a computer has been used,
what it has been used for, and who has used it. To give a few examples this
forensic evidence can take the form of operating system configurations
artifacts from operating system or application operation, file system data
structures and virtual memory “swap” or paging files. Computer users
typically do not erase or delete this evidence, because special software is

typically required for that task. However, it is technically possible to delete

7

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 8 of 16

this information Similarly, files that have been viewed via the Internet are
sometimes automatically downloaded into a temporary lnternet directory or
“cache.”

14. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant for which l am applying would permit the examination of computers
located on the property described in Attachment B, consistent with the
warrant. The examination may require authorities to employ techniques
including computer-assisted scans of the entire electronic storage medium
(hard drive), that might expose many parts of the device to human inspection

in order to determine whether it is evidence described by the warrant.

FACTS IN SUPPORT OF PROBABLE CAUSE

 

15. ln October 2018, l was assigned to a criminal investigation of the
alleged falsification of asbestos abatement worker certificates by the owners
and operators of NovaCor Consulting Group, LLC (“NovaCor”) located at 55
Shiloh Road, Suite 2, Asheville, North Carolina 28803; a satellite office at
5620 Concord Parkway South, Suite 202, Concord, North Carolina 28027; and
a satellite office at 8024 Glenwood Avenue, Suite 104, Raleigh, North
Carolina 27612 (the location in this judicial district being the “Place to be

Searched”).1 l have reviewed information which EPA-CID received from the

 

‘ l note that l am seeking search warrants for the properties in the other two

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 9 of 16

NCDHHS and conducted interviews regarding the alleged falsification of
asbestos abatement worker certificates

16. On October 10, 2018, l received information from the NCDHHS
that NovaCor, a temporary staffing business operates an asbestos
worker/supervisor training and certificate program accredited by the State of
North Carolina.

17. NCDHHS has audited two NovaCor classes one in which a
worker failed to complete the course, and the second in which the class was
canceled. ln both of those cases however, NovaCor issued certificates of
course completion and submitted, or caused to be submitted, to NCDHHS
said certificates to obtain asbestos worker licenses Based on NCDHHS
records false certificates were submitted to the NCDHHS through the United
State Postal Service with payment. Once a certificated has been obtained
through NovaCor’s certificate program it can be used to obtain a license to
abate asbestos in all 50 of the United States.

18. NCDHHS personnel have notified this affiant that:

a. Ana Sanchez (Sanchez) is NovaCor’s asbestos training

coordinator. NovaCor personnel assist in filling out State

 

districts with the intent to coordinate their executions within a short time

frame of each other.

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 10 of 16

licensing paperwork for asbestos workers and use NovaCor’s
addresses and contact number as the employee’s home contact
information l\/ls. Sanchez’s office is in NovaCor’s Concord
location Her office has computers a training area, and physical
files that l\/ls. Sanchez has told NCDHHS contain documents
related to NovaCor’s asbestos training program. NCDHHS
personnel report that NovaCor’s Raleigh office also has
computers physical files and a training area.

b. One asbestos accreditation application records submitted to
NCDHHS with a false certificate of training identifies the
applicant’s home address as 8024 Glenwood Avenue, Suite 104,
Raleigh, NC, 27612 (NovaCor’s Raleigh office), and their work
address as NovaCor Consulting Group LLC, 5620 Concord Pkwy
South, Suite 202, Concord, NC (NovaCor’s Concord office).

c. Another asbestos accreditation application record submitted to
NCDHHS with a false certificate of training identifies the
applicant’s work address as NovaCor Consulting Group, 55
Shiloh Road, Asheville, NC 28803 (NovaCor’s Asheville office).

d. NCDHHS issued NovaCor a Notice of Violation (NOV) following
the submittal of a September 13, 2017, false certificate of
training. Jared Dillingham of NovaCor Consulting Group

10

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 11 of 16

responded to NCDHHS that he ‘funderstood there has been a mix
up with paperwork,” that he has “a passion to continue to develop
and maintain an impeccable training school,” and that “this
situation is a complete fluke!”

e. NovaCor’s directory identifies Jared Dillingham as their Chief
Analytics Officer and his office address as 55 Shiloh Road, Suite
2, Asheville, NC, 28803.

f. NCDHHS issued NovaCor an NOV on September 4, 2018,
following the submittal of several false certificate of training
following a June 2018 training class that never occurred. As of
December 13, 2018, NovaCor has not responded to the NOV, even
though the NOV required a response within 14 days of its
issuance date.

19. l submit that a search, forensic analysis and seizure of electronic
data from electronic devices seized in this case is likely to provide
incriminating evidence against NoVaCor and other targets of the

investigation

CONCLUSION
Based upon training, experience, and the facts of this investigation l

submit that there is probable cause to believe that ltems to be Seized, listed

11

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 12 of 16

 

in Attachment B, will be found inside of the “Place to be Searched,” described

in Attachment A (` ` , ` ` , ` ` or §

vehicles), and that it will yield evidence relevant to the alleged violations of

 

TSCA and 18 U.S.C. §§ 1001 and 1341; therefore, l request that the Court

issue warrants to search them.

%»W

AFFIANT, SPECIALI\;};]YVF, WILLIAM OROS
UNITED STATES E ONMENTAL PROTECTION AGENCY
CRIl\/IINAL INVESTIGATION DIVISION

Subscribed and sworn to by me this 1 2 day of February, 2019.

 

12

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 13 of 16

ATTACHMENT A
Place to be Searched

The property to be searched is located at 5620 Concord Parkway South, Suite
202, Concord, North Carolina 28027. lt is located within a two-story red brick
building bearing signage as Speedway Centre, directly across Concord
Parkway from the Charlotte l\/lotor Speedway. Speedway Centre contains
multiple business suites including Suite 202, located on the second floor
directly above Craig’s Gun Supply. Stairs to the second floor are located on
the southwest side of the building and accessible from the parking lot. Suite
202 has a number to the left of the office door, but there is no business name
on the door or window. A photograph of Speedway Centre, as it appears from
Concord Parkway, is directly below, and second photograph below shows the
location of the property to be searched, Suite 202.

 

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 14 of 16

ATTACHMENT B
ltems to be Seized

This Affidavit is made in support of this Application to seize records showing

violations of 15 U.S.C. § 2615(b), the Toxic Substances Control Act _ Asbestos

Worker Certification; 18 U.S.C. § 1341, l\/lail Fraud; 18 U.S.C. § 1001, False

Official Statements in the form of:

1. Documents of NovaCor’s temporary staffing business and asbestos
training and certificate program business including books records
papers notes licenses certificates calendars correspondence, ledgers
receipts billing records directories identification cards notes
schedules addresses telephone records payroll records time cards tax
documents employee files applications work orders invoices records
of employee placement, contracts resumes training records training
attendance records examination records instructor files customer
files policy and title documents

As used above in Paragraph 1, the term “records” includes all evidence in

whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or
other media that can store data) and any photographic form.
Procedure for Seizure of ltems Listed Above

Where the items listed above are in the form of computer or electronic

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 15 of 16

storage, those items are to be seized by means of creating a forensic image of
the computer or electronic media on site. Where the size of the data or
complexity of any computer system containing the items to be seized makes
the on-site creation of a forensic image impractical or impossible, the seizure
of such a computer system is authorized for a period not to exceed three days
after execution of the search warrant, unless extended upon further

application to the Court.

Case 1:19-mi-00055-.]EP Document 1 Filed 02/14/19 Paoe 16 of 16

